Richard A. Ehlers, Esq. Town Attorney, Riverhead
In a telephone conversation elaborating on your request for an opinion, you have asked whether a single member of a town board has a role in the administration of town government, and if so, whether he may examine a town department to determine whether it is operating efficiently.
The town board is the legislative and administrative arm of town government. Unlike cities, villages and charter counties that have independent executive branches, town boards have traditionally performed both legislative and many administrative functions (see State of New York Department of State Local Government Handbook [2d Edition, 1976], pp 123-124). The town board may take action when a quorum is present by an affirmative vote of a majority of all the members of the board (Town Law, § 63). The supervisor is the presiding officer at meetings of the town board (ibid.). He may from time to time appoint committees of the board to assist the board in the performance of its duties (ibid.). If the town board resolves to examine the functioning of a town department, the supervisor could appoint a committee of the board to assist in this process. However, the initial decision to examine a town department would have to be made by a majority of all the members of the town board, since it is the board's, and not the individual member's, responsibility to conduct the administration of town government (ibid.).
In those towns that are classified as suburban towns, the supervisor is the chief executive officer and the head of the administrative branch of town government (id., § 52). The suburban town supervisor has the power to provide for and direct the internal organization or reorganization of individual town departments (id., § 52[6]). The eligibility requirements for becoming a suburban town are provided by section 50-a of Article 3-A of the Town Law, referred to as the Suburban Town Law.
We believe that a town by local law may assign administrative functions, powers and duties to the supervisor or may establish the position of town administrator or manager. These options have been discussed in two previous opinions of this office, which are enclosed for your information (Informal Opinions Nos. 81-10 and 81-35). Also presented in these opinions are guidelines for determining when such a local law will be subject to mandatory referendum as an abolition, transfer or curtailment of a power of an elective officer or board.
We conclude that the town board is the administrative arm of town government. In suburban towns, the supervisor is the chief executive and the head of the administrative branch of town government. Towns by local law may assign administrative functions, powers and duties to the supervisor or establish the position of administrator or manager.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.